FERNANDEZ, Circuit Judge,
concurring:
I agree that the district court’s “impression” that there was discrimination does not serve as a sufficient finding of discrimination. Jurors can act upon impressions— collectively, they are the sense of the community and that sense, for good or ill, is often impressionistic. Not so with judges; they must “find the facts specially.” Fed. R.Civ.P. 52. That was not done here.
I write separately because I fear that consideration of the separate parts of the majority’s opinion might lead some to think that it places a burden upon district judges which is heavier than the one I have just outlined. The opinion does say that specific findings are required. It also states that the finding of one pretextual reason — accent, which is often a stand-in for race or origin — does not “necessarily” justify a finding that the other reasons are also pre-textual. It goes on to state that the court must not substitute its own judgment about wise employment decisions for that of the employer. Even if candidates are equally qualified, the employer can choose among them in unwise ways, so long as those ways do not involve an unlawful criterion such as race. All of that is true, but it does not mean that when the district court attempts to see if the real criterion was unlawful it must blind itself to the fact that the employer has given some false reasons for its decision.
As I see it, we do not mean to say that the falsity of one reason cannot affect the court’s perception of the truth of another one. For example, two reasons were given for denying Odima the Purchasing and Receiving job. The district court found one of those reasons — speech problems — to be false, and we agree that the court did not clearly err in so doing. The other reason was that the person selected had previously *603worked for Purchasing and Receiving. He had. Is that enough to defeat Odima’s case? I think not. The other person’s work was, it seems, a part-time job of making deliveries during a single summer season. That sounds like a fairly frail selection criterion to me. It is particularly so if Odima’s other qualifications were higher. Given the bad luck Odima had in previous attempts to transfer and given the falsity of one of the reasons for denying him the job, the court could look upon the new reason with a jaundiced eye. No doubt it did. If based on the evidence, including the comparison of qualifications, the falsity of one reason, and the weakness of the other, the district court is led to a determination that the other reason is also false, the district court need only say so. But it must say so. Therefore, I concur.